UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6888



KENNETH B. LEWIS,

                                              Petitioner - Appellant,

             versus


E.   E.   WRIGHT,  JR.,       Warden,   Brunswick
Correctional Center,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-108-3)


Submitted:    October 22, 2003            Decided:     November 10, 2003


Before WILLIAMS and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Andrea Celestine Long, BOONE, BEALE, COSBY & LONG, Richmond,
Virginia, for Appellant.    John H. McLees, Jr., OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Kenneth B. Lewis seeks to appeal the district court’s order

denying his 28 U.S.C. § 2254 (2000) petition. We dismiss the appeal

for lack of jurisdiction because the notice of appeal was not

timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).         This appeal period is

“mandatory and jurisdictional.”        Browder v. Director, Dep’t of

Corr., 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on April

29, 2003.    Lewis’s notice of appeal was filed by counsel on June 2,

2003.    Lewis failed to file a timely notice of appeal or to obtain

an extension or reopening of the appeal period.       We accordingly

dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED


                                   2